Citation Nr: 0628061	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  96-29 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1968 
to May 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  In its 
May 1995 rating decision, the RO denied a claim for         
service connection for PTSD.  Then in January 1996, the 
veteran testified at a hearing before a local hearing 
officer, and this hearing officer later issued                 
a May 1996 decision continuing the denial of the veteran's 
claim.   

While this appeal was pending, the veteran testified at a 
November 1996 hearing before a different local hearing 
officer.  More recently, in June 2005, the Board remanded the 
veteran's claim to schedule him for another hearing at the 
RO, this time before a Veterans Law Judge (VLJ) of the Board.  
This type of proceeding is generally referred to as a 
"travel Board" hearing.  This hearing was held before the 
undersigned VLJ in May 2006.  Transcripts of the proceedings 
for each of the foregoing hearings have since been added to 
the record.   

Unfortunately, though, still further development of the 
evidence is needed before    a decision can be rendered on 
the claim on appeal.  So this case is again being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran if further action is 
required              on his part.










REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2005).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Section 3.304(f) used to require a clear diagnosis of PTSD, 
but this is no longer mandated by the revisions that took 
effect on March 7, 1997.  That is to say, there now need only 
be a diagnosis in accordance with DSM-IV for VA to presume 
the veteran has PTSD.  See 64 Fed. Reg. 32,807-32,808 (June 
18, 1999).

Concerning this required diagnosis of PTSD, the record 
indicates that several evaluations of the veteran's mental 
health status during the course of his appeal did not result 
in this diagnosis, although as explained below, the most 
recent psychiatric assessment obtained indicates otherwise, 
providing some evidence that a PTSD diagnosis still may be 
determined to be the proper assessment.  In this regard, VA 
psychiatric examinations previously conducted on various 
instances between September 1994 and March 1997 each resulted 
in diagnoses that the veteran did not appear to have PTSD, 
but instead one or more other mental health related 
conditions -- and notwithstanding that in the early-1990s he 
had undergone VA hospitalization for what was then noted to 
be PTSD.  On examination in April 1996, in particular, it was 
determined that he had a major affective disorder and 
depressive symptoms, with some post-traumatic stress 
features, although not a complete PTSD clinical syndrome.  
Subsequently, on an August 2002 examination he was diagnosed 
with major depressive disorder, and it was found that he did 
not meet the criteria for PTSD because he was unable to 
specify and describe in detail a traumatic incident from a 
combat experience that had led to the onset of a psychiatric 
condition.



Since then, the veteran has continued to undergo psychiatric 
evaluation and treatment at the San Juan VA Medical Center 
(VAMC), and a March 2006 report from a psychiatrist who had 
been treating him on an ongoing basis presents an assessment 
of PTSD, with the notation that there were some signs of 
deterioration in his overall condition.  Also significant in 
determining the extent of his condition is that the basis 
upon which the August 2002 examiner found that PTSD was not 
present, was the lack of an alleged stressor due to 
involvement in combat during service.  But as indicated in 
the forthcoming discussion, there is indeed already of record 
a verified non-combat related stressor, a previous incident 
that also presents a potential basis for an identified 
medical relationship between service and a post-service 
diagnosis of the condition claimed.  See e.g., 
Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  
Accordingly, there is competent evidence indicating the 
veteran may have developed the claimed PTSD disability, and a 
more recent VA examination would help to confirm whether he 
indeed has this condition -- and as a preliminary 
consideration to determining whether such condition, 
if diagnosed, is related to his military service. 

Provided that it is eventually established the veteran 
currently experiences the psychiatric disability claimed, the 
next relevant consideration is whether his PTSD is associated 
with one or more stressful incidents in service, and this 
analysis should commence with review of whether there is at 
least one verified stressor in service.  The veteran has not 
alleged that he participated in combat during service, and 
his service records do not include those designations that 
are generally presumed to demonstrate involvement in combat.  
See VAOPGCPREC 12-99 (Oct. 18, 1999).  So his alleged 
stressors must be independently corroborated by objective 
sources, instead of verified based upon lay testimony alone.  
See Cohen, 10 Vet. App. at 146-47; Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996).

One incident from service that the veteran alleges 
contributed to the onset of PTSD is that, while stationed in 
Vietnam in August 1969, he was traveling with another 
serviceman as passengers in a military truck when the vehicle 
was involved in an accident with another vehicle in which 
Vietnamese civilians from the same family were occupants.  
According to the veteran, these civilians all later died from 
their injuries as the result of the accident.  The veteran 
says he initially attempted to provide some aid to the 
accident victims, and that a group of Australian soldiers 
later passed by the accident scene and arranged for three 
military helicopters to transport the civilians for medical 
treatment.  The veteran also states that witnessing the 
incident had upset him and caused him to feel some guilt that 
he could not provide more assistance when the incident 
occurred.  He initially described this incident during a 
September 1994 VA psychiatric examination, and has given 
further supporting information on subsequent evaluations.  

Of those relevant objective sources of information concerning 
events in service, the veteran has provided a lay statement 
from an individual with whom he served describing an August 
1969 incident, in which he and the veteran were passengers  
in a military truck involved in an accident with a civilian 
vehicle.  In this statement, he explains that after the 
veteran witnessed the accident, he went into an apparent 
state of shock and was extremely distraught.  Other non-
military individuals in the area of the accident scene became 
upset at what had occurred and verbally threatened the 
servicemen.  He indicates there was nothing that could 
immediately be done to provide assistance, although soldiers 
with a foreign unit then passed by and summoned medical 
assistance.  

For purposes of stressor verification, the available sources 
of evidence for corroboration are not limited to service 
records, and may include lay statements from others 
concerning their observations of events during service 
(contrary to what was previously set forth under the VA 
Adjudication Manual, M21-1, Part VI,     para 7.46(f) (Sept. 
21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).    
Here, the statement from the individual who served in the 
veteran's unit recounts the same stressful incident alleged 
by the veteran, and in sufficient corroborating detail, that 
it should be considered credible evidence of the occurrence 
of that event.    



Hence, provided that a competent diagnosis of PTSD is 
conclusively established,  the determination as to whether 
that diagnosed condition is deemed medically supported by the 
confirmed in-service stressor will also be essential in 
resolving  the claim on appeal.  So in the event the 
requested VA psychiatric examination determines the veteran 
has PTSD, the examiner should then further provide an opinion 
on whether this condition is the result of his verified 
stressor.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion where 
necessary to make a decision on the claim).

In addition, further development action should be undertaken 
to obtain all relevant records pertaining to the veteran's 
receipt of disability benefits from the Social Security 
Administration (SSA).  The veteran thus far has provided a 
copy of an October 2002 letter from the SSA documenting that 
he was entitled to receive disability benefits from that 
agency, on the basis of a diagnosed mental disorder, 
beginning in December 2001.  These additional records must be 
obtained prior to issuing a decision on his VA claim.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  See also 38 
C.F.R. § 3.159(c)(2) (2005).

While this case is on remand, the RO (AMC) should also obtain 
all additional remaining VA clinical records that pertain to 
treatment for a psychiatric condition, to include the PTSD 
disability under consideration.  See Bell v. Derwinski,              
2 Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision   is made); 38 
C.F.R. § 3.159(c)(2) (2005).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the SSA, and then 
associate these documents with his 
claims folder. These records should 
include copies of any decision on the 
claim for disability benefits, as well 
as any medical records used to make the 
determination of entitlement to such 
benefits, any hearing transcripts, etc.

2.	Then obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the San Juan VAMC since 
March 2006, and associate all records 
obtained with his claims file.  

3.	Schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it 
is at least as likely as not 
(i.e., 50 percent or greater 
probability) he has PTSD due to the 
already verified stressor of the August 
1969 incident in which he witnessed an 
accident between a military truck and a 
civilian vehicle.  In making this 
determination, only the stressor that 
has been confirmed based upon the 
evidence of record is to be considered.  
If PTSD is diagnosed, the examiner must 
indicate what specific stressor in 
service provided the basis for this 
diagnosis.  If PTSD is not diagnosed, 
the examiner should explain why the 
veteran does not meet the DSM-IV 
criteria for this diagnosis. 


To facilitate making these 
determinations, send the claims folder 
to the examiner for a review of the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand and the veteran's  March 2006 
evaluation report from the San Juan 
VAMC, and prior August 2002 VA 
psychiatric examination.  The 
examination report must confirm that 
the veteran's claims file was reviewed.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence obtained.  If 
the claim is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC), and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  



The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


